Citation Nr: 0933954	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

During the Veteran's lifetime, VA recognized the Veteran's 
World War II (WWII) service for VA benefits purposes.  He was 
a prisoner of war (POW) from December 1941 to September 1942.  
The Veteran died in June 1989.  The appellant is advancing 
her appeal as the Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was a POW from December 1941 to September 1942.  
The Veteran died in June 1989; the death certificate lists 
the immediate cause of death as cardio-respiratory arrest 
with multiple organ failure (septicemia) as the antecedent 
cause of death; and pneumonia and septicemia as the 
underlying cause of death; with adenocarcinoma colon, 
esophageal mass, and malnutrition as other significant 
conditions contributing to death.  

With regard to former POWs, 38 C.F.R. § 3.309(c) provides:

Diseases specific as to former prisoners of war.  (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis). Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications.

(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  Avitaminosis.  Beriberi (including beriberi 
heart disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.  Further, for all claims 
that are received by VA on or after October 10, 2008, there 
is also a presumption of service connection for osteoporosis.  
Presumption of Service Connection for Osteoporosis for Former 
Prisoners of War, 74 Fed. Reg. 44288 (Sept. 28, 2009) (to be 
codified at 38 C.F.R. pt. 3).  

The RO noted that examination in 1986 showed no residuals of 
malnutrition or any disability resulting from nutrition 
deficiencies.  However, the Veteran's death certificate did 
list malnutrition as a significant condition contributing to 
death.  Under the circumstances, the Board believes that VA's 
duty to assist the appellant requires a medical opinion 
addressing the role, if any, of malnutrition in the Veteran's 
death.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should forward the claims file 
to an appropriate medical doctor for 
review in connection with the cause of 
the Veteran's death.  The examiner should 
specifically address the role, if any, of 
malnutrition or any other nutritional 
deficiency in the Veteran's death.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that malnutrition or other nutritional 
deficiency:

     a) was a principal cause of death, 
or

     b) substantially or materially 
contributed to death, combined to cause 
death, or aided or lent assistance to the 
production of death.  

A rationale should be furnished, to 
include discussion of the medical 
evidence, to specifically include the 
1986 examination report and the medical 
records documenting the Veteran's 
hospitalization and subsequent death in 
1989.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for the 
cause of the Veteran's death is 
warranted.  If the claim remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



